The acceptance and payment of a check is prima facie
evidence that the plaintiffs had in deposit money of the defendants wherewith to pay it; and if the fact were not so it is incumbent upon the plaintiffs to prove by the   (37) state of the accounts that the defendants have overdrawn. But that cannot be shown by the books of the bank, which is only a private corporation, and they are inadmissible in favor of the plaintiffs. The judgment below is
Affirmed.
Cited: Fox v. Horah, 36 N.C. 360; Bland v. Warren, 65 N.C. 374;Durham v. R. R., 108 N.C. 402; Dyeing v. Hosiery Co., 126 N.C. 294.